DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 7/8/2022. The application is a continuation of 14/964,525, 15/814,349, and 16/238,352 which are abandoned.
The Amendment filed on 7/8/2022 has been entered.  
Claims 1, 13, and 19 have been amended by Applicant.
Claims 1-20 remain pending in the application of which Claims 1, 13, and 19 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 101 rejections, Applicant’s arguments, pages 6-11 of Remarks (7/8/2022) with respect to rejections have been fully considered, but they are not persuasive.
The amendments do not provide any language that can be considered to be substantially more than an abstract idea.  Under the new patent eligibility guidance (2019 PEG), the claims are NOT directed to an abstract idea.  The analysis of patent eligibility is performed under the new patent eligible guidance (2019 PEG) (https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance)

For Step 1, Examiner determines that the claims fall into statutory category. For example, the independent claim 1 recites a series of steps, therefore, is a process.

For Step 2A Prolong 1, Examiner determines that claims recite judicial exception. The independent claims 1, 13, and 19 recite the limitations of “accessing, by one or more processors in a natural language processing platform, one or more tokens generated from a document to be processed; receiving, by the one or more processors, one or more feature types defined by a user; receiving, by the one or more processors, a selection of one or more feature types from a plurality of system-defined and user-defined feature types, the plurality of system-defined and user-defined feature types including at least a Bag of Words feature type and an NGram feature type, wherein each feature type comprises one or more rules for generating features; receiving, by the one or more processors, one or more parameters of the selected feature types, wherein the one or more rules for generating features are defined at least in part by the parameters; generating, by the one or more processors, features associated with the document to be processed based on the selected feature types and the received parameters; and outputting, by the one or more processors, the generated features in a format common among all feature types, the format including an array syntax common to both the Bag of Words feature type and the NGrams feature type.”  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “by the one or more processor”, nothing in the claim element preclude the step from practically being performed in the mind.  For example, the claims encompass Person A can ask Person B for providing features to analyze documents (e.g., what to look for in the documents), Person A can write down the features and adjust feature based on a parameter (e.g., how many consecutive words to consider), read a document and highlights where the features are located in the documents, and show the highlighted features in the document to Person B. The mere nominal recitation of “by one or more processors” does not take the claim limitations out of the mental processes grouping. Thus, the claims recite a mental process.
For Step 2A Prolong 2, Examiner determines that claims are not integrated in to a practical application.  The claim recite additional elements: “by one or more processors” 
Each of the additional elements and/or the combination of the additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaning limits on practicing the abstract idea.  The claims are thus directed to the abstract idea.
For Step 2B, Examiner determines that claims do not provide an inventive concept.  As discussed with respect to Step 2A Prolong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
To overcome the current 101 rejection, the Examiner suggests to amend the claims by including elements showing how “the outputted features” are used in a practical application in the field of natural language processing.  For example, paragraph [0032] of the specification states, “…. train natural language models and process untested data.”  

Regarding 103 rejections, Applicant’s arguments, pages 11-12 of Remarks (7/8/2022) with respect to rejections have been fully considered, but they are not persuasive.
First, the Examiner find that there is no support for the newly added limitation, “an array syntax common to both the Bag of Words feature type and the NGrams feature Type.”  Nevertheless, SIMARD discloses the limitations.  SIMARD discloses both a Bag of Words feature type and an NGrams feature type (SIMARD Par 197 – “In many applications of machine learning, the basic features are words, which may include individual words, stemmed versions of the words (e.g., words in which inflection denoting plural, past tense, and so forth have been removed) as well as n-grams (sequences of consecutive words or stems). Often, the representation of choice is bag-of-words.”).  Furthermore, SIMARD teaches an array syntax common to both feature types. According to SIMARD, the n-gram features represent presence/absence of one or more n-grams (Pars 46, 302, 306).  Similarly, the Bag of Word features also present presence/absence of a word (i.e., disjunction of words in Pars 302 and 371, and number of occurrences of term i in Par 180, which is also similar to the tdif, if normalized.).  SIMARD clearly teaches that these features are represented as a vector (Par 180 and Pars 306-310), and the vector is, by a definition, an array of values.  Thus, SIMARD discloses the limitation.  See the rejections below for more details.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The amended claims 1, 13, and 19 recite, “the format including an array syntax common to both the Bag of Words feature type and the NGrams feature type.”, the limitation in bold is not supported by the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, the independent claim 1 recites, “accessing, by one or more processors in a natural language processing platform, one or more tokens generated from a document to be processed; receiving, by the one or more processors, one or more feature types defined by a user; receiving, by the one or more processors, a selection of one or more feature types from a plurality of system-defined and user-defined feature types, the plurality of system-defined and user-defined feature types including at least a Bag of Words feature type and an NGram feature type, wherein each feature type comprises one or more rules for generating features; receiving, by the one or more processors, one or more parameters of the selected feature types, wherein the one or more rules for generating features are defined at least in part by the parameters; generating, by the one or more processors, features associated with the document to be processed based on the selected feature types and the received parameters; and outputting, by the one or more processors, the generated features in a format common among all feature types, the format including an array syntax common to both the Bag of Words feature type and the NGrams feature type.”
The recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the one or more processors,” in claims 1, 13, and 19, nothing in the claim element precludes the step from practically being performed in the mind. For example, Person A can ask Person B for providing features to analyze documents (e.g., what to look for in the documents), Person A can write down the features and adjust feature based on a parameter (e.g., how many consecutive words to consider), read a document and highlights where the features are located in the documents, and show the highlighted features in the document to Person B. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “by the one or more processors”. The additional elements in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the recited steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Regarding the dependent claims, Claims 2, 14, and 20 recite combination of the accessed tokens; Claims 3 and 15 recites features containing information in the tags; Claims 4 and 16 recite features containing information in the metadata; Claim 5 recite features comprising information in the metadata and a combination of tokens; Claims 6 and 17 recite statics across a pool of documents; Claim 7 recite the length of the documents; Claim 8 recite matching the tokens with a list of entries; Claim 9 recite word vectors; Claim 10 recites frequencies of occurrence and storing them; Claim 11 recites presenting features via a user interface; Claims 12 and 18 recite one or more languages and agnostic format 
  Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SIMARD (US 2015/0019204 A1; Filed on Nov. 8, 2013), and in further view of CHANG (US 2015/0106156 A1; Filed on Oct. 15, 2013).

Regarding Claim 1, SIMARD discloses a method for extracting features for natural language processing, the method comprising: 
accessing, by one or more processors in a natural language processing platform (SIMARD Fig.1 – “processor”; Par 259 – “The idea of dictionary smoothing is that the context of a particular word may be used to try to predict whether the dictionary should fire on that word or not…”; Par 263 – “…other language model techniques…”), one or more tokens generated from a document to be processed (SIMARD Figs. 4 and 10; Par 72 – “The labels 418 are supplied by the user and provide semantic meaning to tokens that are identified by the user during training.”; Par 267 – “Given a document a and a position p, a word extraction function is defined as …”;Par 305 – “Each item is represented by its raw representation. This representation is a set of measurements made on the item.  The measurements can be … or of variable lengths such as a list of tokens representing each word ….”; Par 391 – “To enable these capabilities, assume that each item consists of an ordered sequence of tokens.”);
receiving, by the one or more processors (SIMARD Fig.1 – “processor”), one or more feature types defined by a user (SIMARD 82 – “… it pertains to providing an exploration tool that will help the user add labels and features to produce a valuable classifier or schema extractor”; Par 171 –  “IV. Active Featuring”; Par 174 – “Active featuring encourages the user to interactively create useful features …In contrast, an interactive loop that allows the user to add features and labels while relying on a simple learning algorithm may yield a more actionable system … (either by creating/editing/refining a feature or adding labels)”); 
receiving, by the one or more processors (Fig.1 – “processor”), a selection of one or more feature types from a plurality of system-defined (SIMARD Par 175 – “As described herein, features can come from 1) pre-existing system features … ”) and user-defined feature types (SIMARD Par 175 – “3) features created on the fly by the user …”), the plurality of system-defined and user-defined feature types including at least a Bag of Words feature type and an NGrams feature type (SIMARD Par 197 – “In many applications of machine learning, the basic features are words, which may include individual words, stemmed versions of the words (e.g., words in which inflection denoting plural, past tense, and so forth have been removed) as well as n-grams (sequences of consecutive words or stems). Often, the representation of choice is bag-of-words.”), wherein each feature type comprises one or more [rules] functions and/or options for generating features (SIMARD Par 231 – “In another aspect, a dictionary interface is provided for constructing the features of a classifier or entity extractor.  Each feature is composed of a list of words or n-grams.  The interface allows the operator to specify options on how the feature is computed.”; Par 75 – “The “Feature Functions” input 410 depicted in Fig. 4 is discussed below in the discussion of Active Featuring.”);  
receiving, by the one or more processors (SIMARD Fig.1 – “processor”), one or more parameters of the selected feature types (SIMARD Par 99 – “The data-specific features can even accept parameters from the operator …”), wherein the one or more [rules] functions and/or options for generating features are defined at least in part by the parameters (SIMARD Fig. 7; Par 99 – “The data-specific features can even accept parameters from the operator. Such features can then be used to distinguish, filter, label, or explore the data …”; Par 75 – “The “Feature Functions” input 410 depicted in Fig. 4 is discussed below in the discussion of Active Featuring.”; Par 181 – “Of interest here is a scenario where an operator building a classifier is allowed to contribute both labels 1 and feature function f … a classification function 710 as the composition of a featurization function f (item 712) and a function h (item 714) that is trainable (item 716).  The operator can input both features 718 and labels 720 in order to affect the classification function 710.”);  
generating, by the one or more processors (SIMARD Fig.1 – “processor”), features associated with the document to be processed (SIMARD Par 297 – “Learning techniques to automatically classify documents infer a classifier from a set of labeled training instances. The inferred classifier is a function, which takes a set of input features, i.e., measurements that describe the document, and outputs a class label ….”) based on the selected feature types and the received parameters (SIMARD Par 104 – “Features come from three paces: built-in, operator-generated … Some built-in features can be parameterized by the operator (a hybrid).”; Par 99 – “The data-specific features can even accept parameters from the operator. Such features can then be used to distinguish, filter, label, or explore the data …”); and 
outputting, by the one or more processors (SIMARD Fig.1 – “processor”), the generated features in a format common among all feature types (SIMARD Par 180 – “To simplify the problem, the space D is projected to a lower dimensional space I, which herein is referred to as the “feature space.”  The set of projections is denoted F … The feature space I induced by F and the learnable function space H are chosen to make the learning of the parameters w easier and require as few examples as possible.”; In other words, all the features described in SIMARD are in a common feature space.), the format including an array syntax common to both the Bag of Words feature type and the NGrams feature type (SIMARD Par 46 – “The feature may determine the presence of a disjunction of one or more n-grams at each considered position in a text stream, …”; Par 302 – “In another aspect, the system and method may include one or more additional features, such as where the initial feature measures the presence of a disjunction of words or n-grams (sequence of words) at each position in a text stream, while the complementary feature input consists of a window of text around the considered position in which the center words have been removed;”; Par 180 – “To simplify the problem, the space D is projected to a lower dimensional space I, which herein is referred to as the “feature space.” The set of projections is denoted F. The projection ƒ∈F:D→I is fixed during the training of the parameters. One can now restrict the learnable function from G to a space G′ that verifies … For instance, for web page classification, the feature function ƒ could be extracting the term frequency ƒi normalized by the inverse document frequency (tƒ*idƒ) for the k most relevant terms (e.g., k=1000) to the classification task. In other words, given a web page of data d, the featurization function computes a feature vector x=ƒ(d)=(ƒ0, ƒ1, . . . , ƒk), where ƒi is the normalized number of occurrence of term i in document d and ƒ0=1.”; Pars 306-310 – “The initial feature representation f is the feature representation that is started with. It takes part of the raw representation of an item and computes a value or a vector of values. An example of value could be the length of an item, the number of times a particular sub-component is present in an item, etc. A vector value could be the result of sliding a window over the item and computing a function over that window…...”; Par 371 – “Assume the initial feature is: Word belongs to the set {“February”, “May”}…..””;  In other words, the n-gram features represent presence/absence of one or more n-grams (Pars 46, 302, 306). Similarly, the Bag of Word features also present presence/absence of a word (i.e., disjunction of words in Pars 302 and 371, and number of occurrences of term i in Par 180, which is also similar to the tdif, if normalized.).  SIMARD clearly teaches that these features are represented as a vector (Par 180 and Pars 306-310), and the vector is, by a definition, an array of values.  Thus, SIMARD discloses the limitation.). 
 
SIMARD implicitly teaches the [square-bracketed] limitations. SIMARD teaches receiving user inputs (parameters, options) to refine the features extracted by a feature extraction module, wherein the module extracts features based on the parameters and options.  

CHANG explicitly teaches the [square-bracketed] limitations. CHANG discloses a method/system for extracting features for natural language processing, the method comprising:
accessing, by one or more processors (CHANG Par 120 – “processors”) in a natural language processing platform (CHANG Par 74 – “For instance, certain feature extraction tasks, statistical processing tasks and natural language processing tasks may be common to both text extraction module 120 and text analytics module 140.”), one or more tokens generated from a document to be processed (CHANG Figs. 4 and 8; Par 97 – “Referring again to Fig. 8, text extraction module 120 optionally includes localization stemmer and decompounder 124 and/or one or more natural language modules 126. Localization stemmer and decompounder 124 is configured to derive root words from extracted content for a given language, thus allowing normalized text to be provided to text analytics module 140. Language-specific stemming, tokenization, sentence boundary detection and decompounding techniques can be used this process ...”);
receiving, by the one or more processors (CHANG Par 120 – “processors”), one or more feature types defined by a user (CHANG Fig. 5 Operating parameters – “ngramtype=trigrams&”; Par 68 – “Fig. 4 also illustrates that input/output interface 110 is configured (a) to receive, from any of a variety of different content administration tools 34, a REST-compliant request 70 that includes or is otherwise associated with content 22a,…22i, and (b) to forward content 22a,..,22i and operating parameters 76 to text extraction module 120, thereby initiating context analysis processing.”; Par 71 – “Table A provides examples of selected operating parameters 76 which may be included in request 70.”; In other words, a user (publisher/advertiser) can send a request to analyze contents (documents) using an administration tool 34.  The request includes operating parameters 76 shown in Table A and Fig. 5. For example, a feature type, ngramtype, can be defined by a input parameter (e.g., unigram, bigram, trigram, etc).); 
wherein each feature type comprises one or more [rules] for generating features (CHANG Par 71 – “Table A provides examples of selected operating parameters 76 which may be included in request 70 … jsrules: Indicates specific customized text extraction rules that can be used by text extraction module 120. The rules can be accessible via a provided URL.”; Fig. 8 –“Text Extraction module (120) -> Feature Extraction system (122) -> Extraction rules (122b)”; Par 96 – “Thus in certain embodiments modular extraction rules 122b are defined and represented using JavaScript commands. Such rules can be used to traverse, filter and process DOM elements generated by a PhantomJS headless WebKit plugin, as described herein. Templates for such rules provide content filtering functionality and allow users to use existing editors or integrated development environment (IDE) applications to define custom extraction rules.);  
receiving, by the one or more processors (CHANG Par 120 – “processors”), one or more parameters of the selected feature types (CHANG Fig. 5 Operating parameters – “ngramtype=trigrams&”;), wherein the one or more [rules] (CHANG Fig. 5 – “jsrules=phantomExtractText.js”) for generating features are defined at least in part by the parameters (CHANG Par 71 – “Table A provides examples of selected operating parameters 76 which may be included in request 70 … jsrules: Indicates specific customized text extraction rules that can be used by text extraction module 120. The rules can be accessible via a provided URL.”; Fig. 8 –“Text Extraction module (120) -> Feature Extraction system (122) -> Extraction rules (122b)”; Par 96 – “Thus in certain embodiments modular extraction rules 122b are defined and represented using JavaScript commands. Such rules can be used to traverse, filter and process DOM elements generated by a PhantomJS headless WebKit plugin, as described herein. Templates for such rules provide content filtering functionality and allow users to use existing editors or integrated development environment (IDE) applications to define custom extraction rules.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of SIMARD to include rules for generating features, as taught by CHANG.
One of ordinary skill would have been motivated to include rules for generating features, in order to robust data processing functionality (CHANG Par 96).


Regarding Claim 2, SIMARD in view of CHANG discloses the method of claim 1, wherein the plurality of feature types comprises one or more feature types that generate features each comprising at least one combination of the accessed tokens (SIMARD Par 392 – “To enable capabilities, assume that each item consist of an ordered sequence of tokens.”; Par 393 – “A feature f_j(i,d) is a vector function of the document d, defined over each of the token position i.”). 
 
Regarding Claim 3, SIMARD in view of CHANG discloses the method of claim 1, further comprising accessing one or more tags attached to the one or more tokens (SIMARD Fig. 9; Par 394 – “Below that is a token representation 912 of the same data, with a street address segmentation 914 …”; Par 395 – “The street address segmentation contains 3 segments 914 labeled as “street address” … A restaurant name segmentation …”), wherein the plurality of feature types comprises one or more feature types that generate features containing information in the tags (SIMARD Par 404 – “The benefit of modularity is that once a segmenter is built, it can be used as a feature for a higher level segmenter in a bottom fashion (similar to the features of a classifier) … For instance, a street extractor would do a much better job if it knows about context. Is “Smith Lane, 1234” a street address or a name?”; In other words, the segments can be labeled (tagged) as “street address” and then their context (a street address not a name) can be used as features.). 
 
Regarding Claim 4, SIMARD in view of CHANG discloses the method of claim 1, further comprising accessing metadata associated with the document to be processed (SIMARD Par 305 – “This representation is a set of measurements made on the item.  The measurements can be of fixed length, such as the number of links pointing to web page, or of variable lengths such as a list of tokens representing each word, with possible annotations (e.g., bold, italic … metadata, etc).”), wherein the plurality of feature types comprises one or more feature types that generate features containing information in the metadata (SIMARD Par 305 – “The purpose of the raw representation is to capture all the information relative to an item into a computer readable form … A feature representation is a function of the raw representation, which captures the information that is relevant to a machine learning algorithm for performing a task on the item …”). 
 
Regarding Claim 5, SIMARD in view of CHANG discloses the method of claim 4, wherein the plurality of feature types comprises a feature type that generates features each comprising information in the metadata and a combination of tokens (SIMARD Par 305 – “This representation is a set of measurements made on the item.  The measurements can be of fixed length, such as the number of links pointing to web page, or of variable lengths such as a list of tokens representing each word, with possible annotations (e.g., bold, italic … metadata, etc) … … A feature representation is a function of the raw representation”). 

Regarding Claim 6, SIMARD in view of CHANG discloses the method of claim 1, further comprising generating statistics across a pool of documents (SIMARD Par 175 – “The words in a dictionary together form a feature that can be utilized by computing statistics between a document and the given dictionary …”; Table 3; Par 200 – “Assume that C is a collection of documents … For each document d and term t, the term frequency tf(t,d) can be computed.”), wherein the plurality of feature types comprises one or more feature types that generate features based on the statistics (SIMARD Par 175 – “… how many words in the dictionary appear in the document, how many distinct words of the dictionary appear in the document, and so forth”; Par 180 – “For instance, for web page classification, the feature function f could be extracting the term frequency f_i normalized by the inverse document frequency (tf*idf) for the k most relevant term (e.g., k=1000) to the classification task …”; Par 202 – “The resulting row vectors are the feature representations of each document.”). 

Regarding Claim 8, SIMARD in view of CHANG discloses the method of claim 1, further comprising accessing a list of entries (SIMARD Par 38 – “A dictionary is accessed, where the dictionary includes a list of words that define a concept usable as an input feature for training a machine-learning model …”), wherein the plurality of feature types comprises a feature type that generates a feature indicating whether the document to be processed contains one or more tokens that match one or more of the list of entries (SIMARD Par 45 – “A feature is provided that is trained to calculate a first probability of a presence, within a stream of one or more words, of a disjunction of one or more n-grams that correspond semantically to the concept defined by the words in the dictionary …”; Par 307-309 – “A binary value representing whether any word from a given list appears at the center of the window, a binary value representing the presence or absence of a verb in the window, a binary value representing the presence or absence of a noun followed by an adjective ….”). 
 
Regarding Claim 9, SIMARD in view of CHANG discloses the method of claim 1, further comprising accessing a list of word vectors (SIMARD Par 38 – “A dictionary is accessed, where the dictionary includes a list of words that define a concept usable as an input feature for training a machine-learning model …”; Par 201 – “where |C| is the cardinality of C and … is the number of documents where the term t appears … For each document d, the tf*idf feature vector representation of document d is defined as …  Table 3 summarizes how the tf*idf representation is computed: …”; Par 394 – “Below that is a token representation 912 of the same data, with a street address segmentation 914 underneath: s = (4,15),(21,34),(40,53)).”), wherein the plurality of feature types comprises a feature type that generates features containing one or more word vectors each corresponding to a combination of the accessed tokens (SIMARD Par 394 – “Below that is a token representation 912 of the same data, with a street address segmentation 914 underneath: s = (4,15),(21,34),(40,53)).”); The tf*idf value is computed …. The resulting row vectors are the feature representations of each document.”; Par 393 – “A feature f_j(i,d) is a vector function of the document d, defined over each of the token position i … ”).
 
Regarding Claim 10, SIMARD in view of CHANG discloses the method of claim 1, further comprising: 
calculating frequencies of occurrence of one or more generated features within a pool of documents (SIMARD Par 200 – “Assume that C is a collection of documents in the database, and T is a set of terms that are relevant for the classifier that is to be built.  For instance, T could be the set of all the words that appear in the corpus C.  For each document d and term t, the term frequency tf(t,d) can be computed …”); and storing the frequencies of occurrence in a format accessible by a module for submitting documents for human annotation (SIMARD Par 237 – “The dictionary editing interface could present machine-learning options (e.g., check box, thresholds) that constrain how they are used as features … ”; Par 239 – “A flag or an option to make the feature value a function of quantity (the dictionary feature could have 0 or 1 value (binary) or be a pre-determined function of the dictionary term frequency, …”; Par 244 – “When the operator is finished, the union of the positive set and the working sets is saved as the new dictionary … ”). 
 
Regarding Claim 11, SIMARD in view of CHANG discloses the method of claim 1, further comprising presenting, in a user interface, one or more features associated with a document (SIMARD Par 231 – “In another aspect, a dictionary interface is provided for constructing the features of a classifier or entity extractor.  Each feature is composed of a list of words or n-grams.  The interface allows the operator to specify options on how the feature is computed.”). 

Regarding Claim 13, the claim is an apparatus similar to the method of Claim 1.  Thus, Claim 13 is rejected under the same rationale.

Regarding Claim 14, the claim is an apparatus similar to the method of Claim 2.  Thus, Claim 14 is rejected under the same rationale.

Regarding Claim 15, the claim is an apparatus similar to the method of Claim 3.  Thus, Claim 15 is rejected under the same rationale.

Regarding Claim 16, the claim is an apparatus similar to the method of Claim 4.  Thus, Claim 16 is rejected under the same rationale.

Regarding Claim 17, the claim is an apparatus similar to the method of Claim 6.  Thus, Claim 17 is rejected under the same rationale.

Regarding Claim 19, the claim is a non-transitory computer readable medium similar to the method of Claim 1.  Thus, Claim 19 is rejected under the same rationale.

Regarding Claim 20, the claim is a non-transitory computer readable medium similar to the method of Claim 2.  Thus, Claim 20 is rejected under the same rationale.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SIMARD (US 2015/0019204 A1; Filed on Nov. 8, 2013) in view of CHANG (US 2015/0106156 A1; Filed on Oct. 15, 2013), and in further view of TANKOVICH (US 9,348,912 B2).

Regarding Claim 7, SIMARD in view of CHANG discloses the method of claim 6.
SIMARD in view of CHANG is silent to wherein the statistics comprise an average or median document length in the pool, and the plurality of feature types comprises a feature type that generates a feature indicating whether the document to be processed is longer than, is shorter than, or equals to the average or median document length. 
TANKOVICH discloses a method/system for analyzing documents, wherein the statistics comprise an average or median document length in the pool (TANKOVICH Col 12:2-28 – “L_AVG represents the average length of documents in a set of documents”), and the plurality of feature types comprises a feature type that generates a feature indicating whether the document to be processed is longer than (TANKOVICH Col 12:2-28 – “… a document with a normalized length of seven (i.e. seven times the average length) has a ranking value of 0.25.”), is shorter than (TANKOVICH Col 12:2-28 – “By contrast, a document with a normalized length of 0.5 (i.e. half the average length) has a ranking value of 0.5 …”), or equals to the average or median document length (TANKOVICH Col 12:2-28 – “The highest ranking value of one is computed for a document of average length, i.e., for a document having a normalized length of one.”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of SIMARD in view of CHANG to include a feature indicating the length of a document, as taught by TANKOVICH.
One of ordinary skill would have been motivated to include a feature indicating the length of a document in order to effectively evaluate documents (TANKOVICH Col 11:52-60).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SIMARD (US 2015/0019204 A1; Filed on Nov. 8, 2013) in view of CHANG (US 2015/0106156 A1; Filed on Oct. 15, 2013), and in further view of BURGER (US 2015/0120755 A1; Filed on Oct. 25, 2013).
Regarding Claim 12, SIMARD in view of CHANG discloses the method of claim 1, and inherently suggests the rest of the limitations (SIMARD Par 178 – “By design, the interface described herein are agnostic to which learning algorithm is used.  In this section, the creation of features is discussed.”).
BURGER discloses method/system for analyzing documents, wherein:
the document to be processed is in one or more languages (BURGER Par 98 – “Thus, predictor 104 works well regardless of whether features include words in English, French, Chinese, Japanese, Korean, or any other language.”);  
the one or more tokens are accessed in a language agnostic format (BURGER Par 65 – “Feature extractor 504 then extracts features from each of the subset of received and reformatted messages.  For example, a track of words parses a message based on a spaces or punctuation between characters.”; Par 98 – “Using language agnostic tracks, such as character n-grams, produces an order of magnitude larger feature space …”);  and 
the generated features are outputted in a language agnostic format (BURGER Par 98 – “As detailed above, predication are explicitly agnostic of language based features.”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of SIMARD in view of CHANG to include features in a language agnostic format, as taught by BURGER.
One of ordinary skill would have been motivated to include features in a language agnostic format in order to effectively evaluate documents in multiple languages (BURGER Par 98).

Regarding Claim 18, the claim is an apparatus similar to the method of Claim 12.  Thus, Claim 18 is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655